          Case 1:19-cv-08783-VEC Document 40 Filed 11/30/19 Page 1 of 1




                                                                              Edward Y. Kroub – Attorney
                                                                             300 Cadman Plaza W, 12th Floor
                                                                                        Brooklyn, NY 11201
                                                                           P: 929-575-4175 | F: 929-575-4195
                                                                          E: Edward@cml.legal | W: cml.legal


                                               November 30, 2019

                                             USDC SDNY                                         VIA ECF
The Honorable Valerie E. Caproni             DOCUMENT
United States District Judge                 ELECTRONICALLY FILED
Southern District of New York                DOC #:
40 Foley Square                              DATE FILED: 12/02/2019
New York, NY 10007

       Re:      Smolyak v. Equifax Information Services, LLC, et al., 1:19-cv-08783-VEC

Dear Judge Caproni:
                                                 MEMO ENDORSED
        We represent plaintiff Yuriy Smolyak (“Plaintiff”) in the above-referenced matter and write
to notify the Court that the Plaintiff has settled with defendant Equifax Information Services, LLC
(“Defendant”) in this matter on October 29, 2019 (Docket No. 23). Due to the fact that the settlement
negotiations and papering of the settlement terms has taken some additional time, the parties
respectfully request an additional thirty (30) days to file the stipulation of dismissal with the Court.

       Thank you for your time and consideration of the above request.

                                               Respectfully submitted,
                                                /s/ Edward Y. Kroub
                                               EDWARD Y. KROUB

cc:    All Counsel of Record (via ECF)


       The parties' time to re-open the case against Defendant Equifax is extended until December 20,
       2019. No further extensions.

       SO ORDERED.                  Date: 12/2/2019




       HON. VALERIE CAPRONI
       UNITED STATES DISTRICT JUDGE
